Citation Nr: 1644727	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  12-22 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2, to include as due to exposure to an herbicide agent.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1967 to July 1978.  He received decorations, including the Combat Action Ribbon, the Meritorious Unit Citation (Gallantry Cross), and the Navy Battle "E." 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  In April 2016, the Veteran withdrew his prior request for a hearing before the Board.  

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served aboard a ship that operated in the waters offshore of the Republic of Vietnam during the Vietnam War era and therefore is presumed to have been exposed to an herbicide agent during active service; and, the Veteran's current diabetes mellitus type 2 is presumed to be related to such in-service exposure to an herbicide agent.

2.  The competent and probative evidence shows that the Veteran's hypertension is proximately due to or the result of service-connected diabetes mellitus type 2.  

3.  The competent and probative evidence shows that tinnitus had its onset during active service, and such disability is etiologically related to active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type 2 is presumed to have been incurred in active service  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  Hypertension is secondary to service-connected diabetes mellitus type 2, and service connection is warranted on a secondary basis.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is granting the claims on appeal for service connection for diabetes mellitus, hypertension, and tinnitus, any error as to the duties to notify and assist is harmless error with regard to these claims, and discussion concerning compliance with the duties to notify and assist is not necessary.  

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Generally, to establish entitlement to service connection, the claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Diabetes Mellitus

A Veteran who served in the Republic of Vietnam during active service during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed to an herbicide agent during active service, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a); see 38 C.F.R. § 3.307(d) (explaining how the presumption of service incurrence may be rebutted).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  This regulation is construed to mean that service aboard a ship that operated on the inland waterways of the Republic of Vietnam, commonly referred to as "brown water" service, would benefit from presumptive herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Veteran contends that he was exposed to an herbicide agent in service and that he has diabetes mellitus type 2 that is related to this in-service exposure.  Specifically, the Veteran contends that he was exposed to an herbicide agent while he served aboard the U.S.S. Towers, and that the U.S.S. Towers operated in the waters offshore Vietnam while performing harassment fire from their main gun batteries.  See e.g., October 2012 Form 646; May 2007 Veteran statement.  For the below reasons, the Board finds that the Veteran is entitled to the presumption of herbicide exposure and that his diabetes mellitus type 2 is entitled to the presumption of service connection based on that herbicide exposure.  

First, the Veteran has been diagnosed with diabetes mellitus type 2 during the appeal period.  See e.g., March 2010 private treatment record.  Thus, the current disability of diabetes mellitus type 2 is shown. 

Second, there is credible supporting evidence to show that the ship on which the Veteran served, the U.S.S. Towers (ship), operated in the waters offshore Vietnam during the requisite presumptive period for herbicide exposure.  The August 2007 PIES response to VA's request for information shows that the Veteran served aboard the ship and that he served aboard the ship during certain periods of time during which the ship operated in the official waters of the Republic of Vietnam, to include during the periods from January 1-8, 1969 and from January 20-30, 1969.  As noted by the Veteran's representative in the September 2016 Appellant's Brief, the April 2009 DPRIS response provided the command history for the ship, and that history reveals that the ship conducted NGFS [Naval Gunfire Support] operations in the IV CTZ [Corps Tactical Zones] RVN during the period January 1-8, 1969.  Thereafter, the ship also provided anti-rocket/night harassment fire from inside the Da Nang Harbor in support of the U.S. First Marine Division.  This history also reveals that the ship conducted NGFS operations in the I CTZ during the period January 20-30, 1969.  The Veteran received the Combat Action Ribbon.  

On review, and based on the above-discussed credible supporting evidence, the Board finds that the Veteran served aboard the ship during periods of time when the ship was operating in the Da Nang Harbor, in the waters offshore of Vietnam and close enough to Vietnam to perform NGFS operations in January 1969.   Because the Veteran served aboard a ship that operated in the waters offshore Vietnam during the presumptive period, he is presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a); Gray v. McDonald, 27 Vet. App. 313 (2015) (providing that the determination as to whether a ship that operated offshore Vietnam in Da Nang Harbor during the presumptive period for herbicide exposure constitutes service in the inland waterways of Vietnam is based on the facts of the case).  For these reasons, the in-service occurrence of exposure to an herbicide agent is shown.  

Third, the Veteran's diabetes mellitus type 2 is entitled to the presumption of service connection.  Diabetes mellitus type 2 is included in the list under 38 C.F.R. § 3.309(e).  There is a presumption of service connection for a Veteran who was exposed to an herbicide agent during active service and is diagnosed with diabetes mellitus type 2 that manifested to a compensable degree at any time after service, unless there is affirmative evidence to show that the disease is not related to exposure to an herbicide agent.  38 C.F.R. § 3.307(a); see 38 C.F.R. § 3.307(d).  In this case, the Board finds no affirmative evidence to show that the disease is not related to an herbicide agent.  

For the above discussed reasons, entitlement to service connection for diabetes mellitus type 2 is warranted.  

Hypertension

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The Veteran contends that he has hypertension that was caused or aggravated by his diabetes mellitus.  See May 2007 Veteran statement.  During the appeal period, the Veteran has been diagnosed with hypertension.   See e.g., March 2010 private medical opinion.

In a March 2010 medical opinion, the Veteran's private medical provider at Jena Medical Family Practice, Dr. J. B., stated that in his professional opinion, the Veteran's diagnosed hypertension is secondary to the Veteran's diabetes mellitus.  Though Dr. J. B. provided no rationale to support this opinion, Dr. J. B. is familiar with the Veteran's medical history because the record shows that the Veteran has received treatment with Jena Medical Family Practice for years and that he has been treated at this facility for diabetes mellitus and hypertension.  See e.g., 2004 to 2009 records from Jena Medical Family Practice.  Further, Dr. J.B. has the requisite medical expertise and training to render an opinion as to the etiology of the Veteran's hypertension.  For these reasons, the Board finds that the March 2010 private medical opinion is entitled to some probative value.  There is no competent and probative evidence of record that contradicts Dr. J. B.'s medical opinion.  

Given the probative March 2010 private medical opinion, the evidence shows that the Veteran's diabetes mellitus caused the Veteran's hypertension.  Therefore, the evidence supports a finding that the Veteran's hypertension is proximately due to or the result of the service-connected diabetes mellitus, and service connection on a secondary basis is warranted for hypertension.  38 C.F.R. § 3.310.

Tinnitus

The Veteran contends that he has tinnitus that is related to alleged noise exposure in service.  Specifically, the Veteran contends that he was exposed to noise from guns and artillery and from the engine room when serving aboard the U.S.S. Towers.  See e.g., June 2012 Form 9; April 2010 Veteran statement.  The Veteran reports continuing ringing in the ears since service.  See April 2010 statement.  As noted above, the Veteran received the Combat Action Ribbon for service aboard the U.S.S Towers.  

The Veteran is competent to diagnose himself with tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board finds that he currently has tinnitus.  The Veteran is also competent to report the onset of symptoms of tinnitus, to include whether there is continuity of symptomatology thereof, and the Board finds that his reports as to onset of symptoms in service after noise exposure and continuing since service are credible.  

The Board acknowledges that the Veteran was afforded a VA audiological examination in March 2010, in which the examiner stated that the Veteran reported that he began to notice tinnitus about 6 or 8 months ago [in 2009].  Based on this finding, the March 2010 VA examiner opined that the Veteran's tinnitus is not related to service.  However, in his April 2010 statement, the Veteran reported that when he was asked about when his ringing in his ears began, the Veteran answered that it began in service but "it got real bad about 6 or 7 months ago with his allergies."  The Veteran contended that the examiner misconstrued this statement, and the Veteran stated that he has actually had ringing in his ears since service.  The Board notes that there is a February 2001 private treatment record associated with the claims file, in which the Veteran reported a subjective history of tinnitus.  Thus, the evidence supports a finding that the Veteran did experience tinnitus prior to 2009.  Thus, the March 2010 VA examiner based the opinion on an erroneous finding, and therefore the Board finds the March 2010 VA examiner's etiological opinion to be of no probative value.   

Given that the Veteran competently and credibly reports that he first noticed ringing in his ears in service after noise exposure, and that such ringing in his ears has continued since service, the Board finds that the Veteran's tinnitus had its onset during service and is etiologically related to service, and service connection for tinnitus is warranted.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).


ORDER

Entitlement to service connection for diabetes mellitus type 2 is granted. 
 
Entitlement to service connection for hypertension is granted. 

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran contends that he has a bilateral hearing loss disability that is related to noise exposure in service.  Specifically, the Veteran contends that he was exposed to noise from guns and artillery and from the engine room when serving aboard the U.S.S. Towers.  See e.g., June 2012 Form 9; April 2010 Veteran statement.  The Veteran also reports continuing hearing loss in both ears since service.  See e.g., April 2010 Veteran statement.  

The Veteran was afforded a VA audiological examination in March 2010, in which the examiner opined that because the Veteran had delayed-onset hearing loss, the Veteran's diagnosed bilateral sensorineural hearing loss disability is not related to service.  However, the March 2010 VA examiner's opinion is not reconciled with the evidence of record which shows a long history of hearing loss symptoms.  For example, the Veteran's service treatment records confirm that the Veteran experienced symptoms of hearing loss in service.  See e.g., June 1978 Report of Medical History (Veteran reported "slight" hearing loss).  The Board also notes that the Veteran's service treatment records show that in service, though a hearing loss disability for VA purposes is not shown in service, the Veteran had some degree of hearing loss in the left ear under Hensley v. Brown, 5 Vet. App. 155, 157 (1993), which held that auditory threshold levels higher than 20 decibels indicate some degree of hearing loss.  See March 1977 and September 1977 audiograms.  The Board also notes that there is a February 2001 private treatment record associated with the claims file, in which the Veteran reported a subjective history of  hearing loss.

Because the March 2010 VA examiner did not consider the Veteran's reports of continuing symptoms of hearing loss since onset in service, and because further medical inquiry is required to determine whether the Veteran's current sensorineural hearing loss disability manifested in service or is related to service, an addendum VA medical opinion should be obtained to determine the etiology of the Veteran's bilateral sensorineural hearing loss disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Please obtain any outstanding relevant VA treatment records. 

2. Afterwards, please obtain an addendum medical opinion from the VA audiologist who performed the March 2010 VA examination (or suitable substitute) to determine the etiology of the bilateral hearing loss disability.  The VA examiner is requested to review the claims file.  

The examiner is asked to please opine whether it is at least as likely as not (probability of 50 percent) that the Veteran's diagnosed bilateral sensorineural hearing loss disability in each ear manifested in service or is otherwise etiologically related to service, to include as result of the Veteran's in-service noise exposure.  For purposes of the above opinion, please assume that the Veteran's reports of symptoms of hearing loss in service and continuing since service are credible.

The examiner's attention is invited to the following:

a. Service treatment records confirming that the Veteran experienced symptoms of hearing loss in service.  See e.g., June 1978 Report of Medical History (Veteran reported "slight" hearing loss).  

b. The March 1977 and September 1977 in-service audiograms showing that the Veteran had some degree of hearing loss in the left ear under Hensley v. Brown, 5 Vet. App. 155, 157 (1993), which held that auditory threshold levels higher than 20 decibels indicate some degree of hearing loss.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


